Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 13 – 29 have been examined. Claims 1 – 12 have been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 – 18, 20 – 23, and 25 – 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Littlefield et al. (2017/0136870). In regard to claim 13, Littlefield discloses a hybrid drive train for a vehicle comprising an internal combustion engine with an internal combustion engine drive shaft (Fig. 22, items 70 and 76), a first electrical machine with a first electrical machine drive shaft (Fig. 22, items 14B and 17), wherein the internal combustion engine and the first electrical machine are  by the internal combustion engine (Fig. 22, items 22 and 24), wherein the transmission input shaft of the transmission is connected at least to the internal combustion engine drive shaft of the internal combustion engine in order to transmit a torque from the internal combustion engine to the transmission input shaft and on to the first drive axle (Fig. 22, item A), and the transmission input shaft and the internal combustion engine drive shaft of the internal combustion engine are arranged parallel to each other (Fig. 22).
In regard to claim 14, Littlefield discloses wherein the engine drive shaft is a crankshaft (paragraph 46).
In regard to claim 15, Littlefield discloses wherein the first electrical machine is operatively connected to the first drive axle, and/or the first electrical machine is operatively connected to a second vehicle axle which is not drivable by the internal combustion engine (Fig. 22, item B).
In regard to claim 16, Littlefield discloses a second electrical machine which has a second electrical machine drive shaft (Fig. 22, items 14A and 17), wherein the second electrical machine drive shaft of the second electrical machine is connected to the transmission input shaft (Fig. 22), and the second electrical machine is designed to realize at least one eCVT mode in the transmission (paragraph 43).
In regard to claim 17, Littlefield discloses wherein the eCVT mode is realized in the transmission via a corresponding gear set installed in the transmission (paragraph 39).
In regard to claim 18, Littlefield discloses wherein the transmission is a planetary coupling transmission (paragraph 39).
In regard to claim 20, Littlefield discloses wherein the first and/or the second electrical machine drive shaft are arranged parallel to the internal combustion engine drive shaft of the internal combustion engine and the transmission input shaft (Fig. 22).
In regard to claim 21, Littlefield discloses wherein the transmission input shaft and the parallel aligned internal combustion engine drive shaft of the internal combustion engine and/or the second electrical machine drive shaft of the second electrical machine are connected to one another via a transverse driving device (Fig. 22, item 64).
In regard to claim 22, Littlefield discloses wherein the transverse driving device is a toothed chain, a belt, or a gearwheel connection (paragraph 38).
In regard to claim 23, Littlefield discloses an irregular rotation compensating device arranged between the transmission input shaft and the internal combustion engine drive shaft of the internal combustion engine (Fig. 22, item 78), wherein a torque is transmitted from the internal combustion engine into the irregular rotation compensating device, and from the irregular rotation compensating device via the transverse driving device to the transmission input shaft (Fig. 22).
In regard to claim 25, Littlefield discloses at least one decoupling device which is designed to interrupt a transmission of torque from the internal combustion engine and/or the first and/or the second electrical machine to the first drive axle when a predetermined torque threshold value is exceeded, wherein the decoupling device is arranged in the transmission and/or in the irregular rotation compensating device (Fig. 22, item C1 & paragraph 44).
In regard to claim 26, Littlefield discloses wherein the decoupling device is a slip clutch (paragraph 44).
In regard to claim 27, Littlefield discloses wherein the transmission input shaft is configured as a hollow shaft in which the first drive axle is guided (Fig. 22).
In regard to claim 28, Littlefield discloses wherein the internal combustion engine is arranged axially behind the transmission in the direction of travel, and at least one electrical machine is arranged axially in front of the transmission in the direction of travel, or the internal combustion engine is arranged axially in front of the transmission in the direction of travel, and at least one electrical machine is arranged axially behind the transmission in the direction of travel (Fig. 22).
In regard to claim 29, Littlefield discloses wherein the internal combustion engine is arranged axially in front of or behind the transmission in the direction of travel, and at least one electrical machine is arranged transversely next to the internal combustion engine in the direction of travel (Fig. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Littlefield et al. (2017/0136870) as applied to claims 13 – 18, 20 – 23, and 25 – 29 above, and further in view of Hara (10,641,380). Littlefield does not disclose the use of a common housing for the engine and transmission. In regard to claim 19, Hara discloses an internal combustion engine and a transmission being accommodated in a common housing (Fig. 1, items E, 1, and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the common housing of Hara, to the hybrid drive train of Littlefield, 
Littlefield in view of Hara does not specifically disclose the use of a dual mass flywheel. In regard to claim 24, Official Notice is taken that dual mass flywheels are old and well known in the art, and one of ordinary skill would be well within their level of knowledge to make use of one in as the compensating device. Littlefield specifies a generic flywheel (80), but does not specify the specific flywheel type, and a dual mass flywheel would assist with minimizing noise and vibration of the drive train.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liao (6,715,291) discloses a parallel mixed power unit;
Suntharalingam et al. (9,139,079) disclose an integrated electro-mechanical powertrain;
Honda (9,248,732) discloses a power plant;
Littlefield et al. (9,950,607) disclose a powertrain with multi-planetary, single motor drive unit;
Scholle et al. (10,328,787) disclose a drive device for a hybrid-drive motor vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618